Case 5:19-cv-01134-ODW-SHK Document 53 Filed 01/27/21 Page 1 of 2 Page ID #:348




 1                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8
                       United States District Court
 9
                       Central District of California
10
11   DELEXSTINE KENDRICKS ,                  Case № 5:19-cv-01134-ODW (SHKx)
12                    Plaintiff,
13                                           JUDGMENT
          v.
14   COLLECT ACCESS, LLC; ZEE LAW
     GROUP, P.C.,
15
                      Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 5:19-cv-01134-ODW-SHK Document 53 Filed 01/27/21 Page 2 of 2 Page ID #:349




 1                                      JUDGMENT
 2        In light of the Court’s Order, (ECF No. 52), it is hereby ORDERED,
 3   ADJUDGED, and DECREED that:
 4           1. Judgment is in favor of Defendants on all of Plaintiff’s claims;
 5           2. All dates and deadlines are VACATED. The Clerk of the Court shall close
 6              the case.
 7
 8
          IT IS SO ORDERED.
 9
10
          January 27, 2021
11
12
                                ____________________________________
13                                       OTIS D. WRIGHT, II
14                               UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
